929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William J. JORDAN, Petitioner.
No. 91-8006.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 22, 1991.

On Petition for Writ of Mandamus.
William J. Jordan, petitioner pro se.
PETITION DENIED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William J. Jordan brought this mandamus petition seeking to have a witness at his trial prosecuted for perjury.  Under the separation of powers doctrine, this Court has no authority to order the United States Attorney to prosecute this case.  Also, Jordan cannot attempt to challenge his sentence by seeking a writ of mandamus.    See In re:  Beard, 811 F.2d 818, 826 (4th Cir.1987) (mandamus is not a substitute for appeal).  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.